120 Ga. App. 762 (1969)
172 S.E.2d 150
FARR
v.
FARR et al.
44859.
Court of Appeals of Georgia.
Argued November 3, 1969.
Decided December 4, 1969.
J. Sidney Lanier, Murray C. Underwood, for appellant.
Otis L. Davis, for appellees.
BELL, Chief Judge.
1. (a) The motion to dismiss the appeal has no merit. The denial of a motion authorized by Code Ann. § 81A-160 (b, d) to set aside and vacate a judgment is final and appealable. Code Ann. § 6-701 (1). Golden Star v. Broyles Ins. Agency, 118 Ga. App. 95 (162 SE2d 756); City Dodge, Inc. v. Atkins, 118 Ga. App. 676 (164 SE2d 864). Section 56 (h), Civil Practice Act (Code Ann. § 81A-156 (h) is not applicable to motions to set aside and vacate judgments.
(b) The motion to reconsider the denial of the motion to set aside and vacate the judgment does not render the appeal premature. George v. Lee, 118 Ga. App. 302 (163 SE2d 262).
2. The trial judge did not err in denying the motion to set aside and vacate the judgment entered on motion for summary judgment. The motion was predicated solely on the lack of service of the motion for summary judgment. The record shows that service was perfected by mail. This is permissible. Code Ann. § 81A-105 (b). Standing unrefuted this fact of service in the record controls. The motion not having been based on a nonamendable defect appearing in the record (Code Ann. § 81A-160 (b, d)), the court properly denied it.
Judgment affirmed. Eberhardt and Deen, JJ., concur.